GtljtliíAN, C. J.
There is no assignment of errors covering the ■question of error in excluding evidence that plaintiff did not list the ■animals now claimed by her for taxation.
The evidence offered, that plaintiff’s husband listed the property for taxation as his, and that he had previously mortgaged it as his, without evidence that she authorized or knew of and acquiesced in it, was not evidence against her that the property was his. It could not be admitted on the theory of authority in him to do those acts, for, while he might be regarded as her agent or bailee for the purpose of working the animals on the farm, he could not from that be assumed to be acting as her agent in representing himself to be the owner. Nor could his acts or declarations, done or made without ■her knowledge, be proved to characterize his possession, as in some *93cases the acts and declarations of a vendor left in possession may be proved to impeach the sale to him. The. relations of husband and wife are such that the mere fact that the latter leaves her property in the possession of her husband will not bring it within the rule in the case of vendor and vendee, any more than would any other bailment.
(Opinion published 52 N. W. Rep. 274.)
The evidence of defendant Ireland as to a conversation between him and plaintiff, he speaking English and she Polish, .her daughter interpreting between them, was competent. The rendering in English by the daughter to him of what her mother said in Polish was not in the nature of hearsay. When two persons voluntarily agree\ upon a third to act as interpreter between them, the latter is to be regarded as the agent of each to translate and communicate what he says to the other, so that such other has a right to rely on the communication so made to him. / It is the communication of the party through his agent. ^
Order reversed.